Name: Commission Regulation (EEC) No 128/89 of 19 January 1989 altering, from 20 January 1989, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/46 Official Journal of the European Communities 20 . 1 . 89 COMMISSION REGULATION (EEC) No 128/89 of 19 January 1989 / altering, from 20 January 1989, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 January 1989 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 4150/88(0 ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 4150/88 to the HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 4150/88 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 20 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all -Member States. Done at Brussels, 19 January 1989. For the Commission Martin BANGEMANN Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 Oj No L 197, 26. 7. 1988, p. 16. 0 OJ No L 166, 25. 6. 1976, p. 1 . ( «) OJ No L 197, 26. 7. 1988, p . 30. (Ã  OJ No L 362, 30. 12. 1988, p. 49 . 20. 1 . 89 No L 16/47Official Journal of the European Communities ANNEX to the Commission Regulation of 19 January 1989 altering the rates of the refunds applicable to certain cereal and rice products exported in die form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rateof refund 1001 10 90 1001 90 99 1002 00 00 1003 00 90 1004 00 90 1005 90 00 1006 20 1006 30 1006 40 00 1007 00 90 1101 00 00 1102 10 00 1103 11 10 1103 11 90 Durum wheat :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America  In all other cases Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch  Other than for the manufacture of starch :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America  In all other cases Rye Barley Oats Maize, other than hybrid maize for sowing :  For the manufacture of starch  Other than for the manufacture of starch Round grain husked rice Medium grain husked rice Long grain husked rice Round grain wholly milled rice Medium grain wholly milled rice Long grain wholly milled rice Broken rice :  For the manufacture of starch  Other than for the manufacture of starch Sorghum Wheat or meslin flour :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America  In all other cases Rye flour Durum wheat groats and meal :  On exports of goods falling within CN codes 1902 1 1 00 and 1902 19 to the United States of America  In all other cases Common wheat groats and meal :  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America  In all other cases 13,843 13,983 5,800 6,435 6,500 6,165 6,986 3,606 7,500 8,000 38,206 37,945 37,945 49,298 54,993 54,993 11,358 1 1,958 6,403 7,575 7,652 16,041 21,457 21,674 7,575 7,652